United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1645
Issued: June 21, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 26 2010 appellant, through her attorney, filed a timely appeal of a December 9,
2009 Office of Workers’ Compensation Programs’ (OWCP) merit decision denying her claim for
employment-related injury. Pursuant to the Federal Employees’ Compensation Act (FECA)1
and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to consider the merits of the
case.
ISSUE
The issue is whether appellant has met her burden of proof in establishing that she
sustained a left arm injury in the performance of duty on July 10, 2008, as alleged.
FACTUAL HISTORY
Appellant, a 32-year-old clerk, filed a traumatic injury claim alleging that she injured her
left elbow on June 7, 2008 when as she was changing racks on a machine, her arm became stuck
1

5 U.S.C. § 8101 et seq.

between the racks. The form is signed on July 10, October 29 and November 19, 2008. On the
reverse of the form, appellant’s supervisor indicated that he received notice of the injury on
November 19, 2008.
Dr. Susan J. Liu, a Board-certified orthopedic surgeon, completed a note on October 10,
2008 and stated that appellant sustained a work-related injury on June 7, 2008 when she “banged
her left elbow between two racks.” She noted that appellant’s initial diagnosis was carpal tunnel
syndrome and then mild left ulnar nerve neuropathy. Dr. Liu found a positive Tinel’s tap at the
left ulnar groove with radiating pain into her fourth and fifth digits. Appellant had no atrophy in
the hypothenar eminence and intact sensation, while electrodiagnostic testing revealed mild left
ulnar entrapment neuropathy across the elbow. Dr. Liu examined appellant on October 29 and
November 13, 2008 and diagnosed traumatic left ulnar neuropathy “as a result of the
work-related injury on June 7, 2008.” On November 14, 2008 she repeated the diagnosis and
indicated that appellant hit her elbow on the rack of an automation machine on June 11, 2008.
On December 4 and 24, 2008 Dr. Liu again diagnosed left ulnar neuropathy and indicated that
appellant required additional treatment.
In a letter dated February 13, 2009, OWCP requested additional factual and medical
evidence from appellant in support of her claim. It stated that the evidence was not sufficient to
establish that she actually experienced the employment incident and allowed 30 days for a
response.
Dr. Liu completed a report on March 2, 2009 and again diagnosed ulnar neuropathy as a
result of her work-related injury on June 7, 2008.
Appellant stated that she had advised her supervisor of the incident on June 7, 2008. She
stated that she was setting up the machine to run the mail which was not within her regular duties
without assistance. Appellant alleged that she attempted to adjust the racks when her arm
became wedged between the rack she was lifting and the last rack of the machine. She stated
that she experienced an immediate sharp pain and that a few seconds later her arm and hand went
numb. Appellant wiggled her arm and sensation returned with no pain. She stated that she
attempted to secure an appointment with her physician, who was out on vacation for two weeks.
Appellant scheduled an appointment with “Patient First” on July 11, 2008. She detailed her
medical treatment.
Appellant submitted notes from Patient First beginning on July 11, 2008 which listed her
date of injury as June 11, 2008, noted this was a workers’ compensation visit summary and
diagnosed carpal tunnel syndrome. She sought additional treatment on July 21, August 5 and
October 5 and 9, 2008. Dr. Johannes Riem, a Board-certified neurologist, completed testing on
September 23, 2008, which demonstrated a mild left ulnar entrapment neuropathy across the
elbow and no evidence of carpal tunnel syndrome. Appellant also submitted a note from
Dr. Richard D. Kinnard, a Board-certified orthopedic surgeon, dated October 3, 2008 diagnosing
mild left ulnar neuropathy. Dr. Kinnard noted that she underwent electrodiagnostic studies,
which demonstrated mild left ulnar nerve entrapment neuropathy.
Dr. Liu completed a duty status report on April 3, 2009 and indicated that appellant hit
her left elbow on a rack and diagnosed left ulnar neuropathy.

2

By decision dated May 13, 2009, OWCP stated that although appellant had filed a timely
claim establishing that on June 7, 2008 while performing her job duties, her left arm became
stuck between two racks it further found that the medical evidence did not establish that the
claimed medical condition resulted from the accepted employment incident. Appellant, through
her attorney, requested a telephonic hearing on May 18, 2009.
Appellant testified at the hearing on September 22, 2009 and again described her
employment injury. She stated that she was adjusting steel racks which were eight by four feet,
when a rack rolled back pinning her elbow against another rack. Appellant asserted that she had
provided a consistent history of injury.
Following the oral hearing, appellant submitted a form report diagnosing carpal tunnel
syndrome bilateral as well as traumatic ulnar neuropathy of the left elbow. This form was signed
by an orthopedic surgeon whose signature is illegible on October 8, 2008. Appellant also
submitted additional documentation from Patient First indicating that her first visit was July 11,
2008 and that she returned on July 21 and 29, 2008 as well as October 5 and 9, 2008. She sought
treatment from Dr. Kinnard on August 29, 2008 and he found bilateral hand pain greater on the
left and numbness of two months’ duration. Dr. Kinnard listed appellant’s history of striking the
medial aspect of her left elbow two months previously and stated that the radiating pain was
resolving. Appellant also reported left hand pain associated with paresthesias and numbness in
the second, third and fourth fingers. Dr. Kinnard found no gross motor deficits, but a positive
Phalen’s test on the left and a minimally positive Tinel’s sign at the ulnar nerve and the medial
aspect of the left elbow. He diagnosed carpal tunnel syndrome and traumatic ulnar neuropathy
of the left elbow. Dr. Kinnard recommended electrodiagnostic testing and stated, “I think the
ulnar nerve symptoms are likely a result of the mild trauma and it should resolve with time.”
By decision dated December 9, 2009, the hearing representative affirmed OWCP’s
May 13, 2009 decision denying appellant’s claim finding that the medical evidence did not meet
her burden of proof.
LEGAL PRECEDENT
OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”2 An employee
seeking benefits under FECA has the burden of establishing the essential elements of his or her
claim by the weight of the reliable, probative and substantial evidence, including the fact that the
individual is an “employee of the United States” within the meaning of FECA and that the claim
was timely filed within the applicable time limitation period of FECA, that an injury was
sustained in the performance of duty as alleged and that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.3 These are the

2

20 C.F.R. § 10.5(ee).

3

Kathryn Haggerty, 45 ECAB 383, 388 (1994); Elaine Pendleton, 41 ECAB 1143 (1989).

3

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
First the employee must submit sufficient evidence to establish that he or she actually
experienced the employment incident at the time, place and in the manner alleged.5 Second, the
employee must submit sufficient evidence, generally only in the form a medical evidence, to
establish that the employment incident caused a personal injury.6 A medical report is of limited
probative value on a given medical question if it is unsupported by medical rationale.7 Medical
rationale includes a physician’s rationalized opinion on the issue of whether these is a causal
relationship between the claimant’s diagnosed condition and the implicated employment activity.
The opinion of the physician must be based on a complete factual and medical background of the
claim, must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and specific
employment activity or factors identified by the claimant.8
ANALYSIS
OWCP has accepted that the employment incident occurred as alleged on June 7, 2008
when appellant’s left elbow was impacted by the racks she was moving in the performance of
duty. The issue before the Board is whether the medical evidence is sufficient to establish that
this incident resulted in a diagnosed injury.
Appellant initially sought treatment from Patient First beginning in July 2008. The
physicians of this practice diagnosed carpal tunnel syndrome. Appellant has not claimed that she
developed carpal tunnel syndrome as a result of the accepted employment incident and these
reports do not support any additional condition.
Appellant next sought treatment from Dr. Kinnard who examined her on August 29 and
October 3, 2008. On August 29, 2008 Dr. Kinnard noted her employment incident of left elbow
trauma and the resulting radiating pain. He performed a physical examination finding a positive
Phalen’s test on the left and a minimally positive Tinel’s sign at the ulnar nerve and the medial
aspect of the left elbow. Dr. Kinnard diagnosed carpal tunnel syndrome as well as traumatic
ulnar neuropathy of the left elbow. He stated, “I think the ulnar nerve symptoms are likely a
result of the mild trauma and it should resolve with time.”

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

John J. Carlone, 41 ECAB 354 (1989).

6

J.Z., 58 ECAB 529 (2007).

7

T.F., 58 ECAB 128 (2006).

8

A.D., 58 ECAB 149 (2006).

4

Dr. Kinnard has reported appellant’s history of injury, provided physical findings and
opined that the diagnosed condition of traumatic ulnar neuropathy of the left elbow was the
result of her left elbow employment incident. While this report is supportive of her claim, he did
not offer any medical reasoning in support of his opinion explaining how the employment
incident resulted in diagnosed condition of ulnar neuropathy. Dr. Kinnard did not explain why
and how he believed that appellant’s employment incident resulted in the diagnosed condition.
Due to this defect, his report is not sufficient to meet her burden of proof.
Appellant also submitted a series of notes from Dr. Liu diagnosing left ulnar neuropathy.
Dr. Liu first provided a history that appellant sustained a work-related injury on June 7, 2008
when she banged her left elbow between two racks or hit her elbow on the rack of an automation
machine. Appellant reported findings on physical examination including a positive Tinel’s tap at
the left ulnar groove with radiating pain into her fourth and fifth digits, but no atrophy of the
hypothenar eminence.
Dr. Riem completed testing on September 23, 2008, which demonstrated a mild left ulnar
entrapment neuropathy across the elbow and no evidence of carpal tunnel syndrome. He did not
provide a history of injury nor medical opinion attributing appellant’s diagnosed condition to her
employment. Dr. Riem’s report is, therefore, not sufficient to meet her burden of proof.
Dr. Liu reviewed Dr. Riem’s electrodiagnostic findings and diagnosed traumatic left
ulnar neuropathy “as a result of the work-related injury on June 7, 2008.” Like Dr. Kinnard,
Dr. Liu provided a consistent history of injury and diagnosis of left ulnar neuropathy. She also
opined that appellant’s condition was due to appellant’s accepted employment incident. Dr. Liu,
however, also failed to provide medical rationale explaining how appellant’s diagnosed condition
arose from the accepted employment incident. Without medical reasoning explaining how the
employment incident resulted in the diagnosed condition, this report is not sufficient to meet her
burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to submit the necessary rationalized medical
opinion evidence to establish a causal relationship between her accepted employment incident
and her diagnosed condition of left ulnar neuropathy and has, therefore, failed to meet her burden
of proof.

5

ORDER
IT IS HEREBY ORDERED THAT the December 9, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 21, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

